

[logo.jpg]

Exhibit 10.63






April 3, 2013




Mr. Derek Brummer
[Address]




Re:    Transfer and Promotion


Dear Derek,


Congratulations on your transfer and promotion to EVP, Chief Risk Officer, of
Radian Group Inc. (“Radian”). This letter confirms our agreement as to the terms
of your new position.


The specifics of your new position are as follows:


•
The expected start date of the new position is June 1, 2013 (June 1, 2013, or
such other start date as is agreed between you and Radian, is referred to as the
“Transfer Date”).

•
Base Salary: The new base salary of $390,000 annualized will be effective as of
the Transfer Date. Your current base salary will continue in effect until the
Transfer Date.

•
Short-Term Incentive (“STI”) target: 110% of your base salary, beginning with
the 2013 fiscal year. STI will be paid in accordance with the Radian Group Inc.
STI/MTI Incentive Plan for Executive Employees.

•
Long-Term Incentive (“LTI”) target: $575,000, beginning with the 2013 fiscal
year. Your 2013 LTI award will be granted to you in May 2013, as determined by
the Compensation and Human Resources Committee of the Board of Directors of
Radian (the “Compensation Committee”).

•
You are entitled to the 2013 STI Match that was credited to you pursuant to your
Incentive, Retention and Severance Agreement dated as of September 14, 2012 (the
“2012 Agreement”) between you and Radian Asset Assurance Inc. The 2013 Match
will be paid to you in accordance with the terms of the Prior Position
Compensation Agreement, attached as Appendix A.

•
You are entitled to severance as set forth in the severance agreement
(“Executive Officer Agreement”) attached as Appendix B.

•
You will receive relocation assistance as set forth in the relocation terms
attached as Appendix C.



As we discussed, the compensation of Radian’s executive officers is reviewed and
determined in the sole discretion of the Compensation Committee. Following its
review, which is performed at least annually, the Compensation Committee may
make changes to your compensation as set forth above.


Your transfer and promotion to EVP, Chief Risk Officer, of Radian Group Inc.is
conditioned on the following:
•
By executing this letter agreement, you hereby agree that the 2012 Agreement is
terminated and that no further payments will be made under the 2012 Agreement
after the date of execution of this Agreement.

•
By executing this letter agreement, you hereby agree that the cash LTI grant
that you received as of January 1, 2013 under Radian’s 2008 Long Term
Performance Cash Plan, as amended, pursuant to the 2012 Agreement, is terminated
and that no payments will be made under that grant.

•
By executing this letter agreement, you hereby agree that your Agreement dated
June 26, 2006 with Radian Asset Assurance Inc. (“CIC Agreement”) is terminated
and that no payments will be made under the CIC Agreement.





--------------------------------------------------------------------------------



[logo.jpg]

Your employment with Radian is at will. This means that you and Radian both have
the right to terminate the employment relationship with or without cause, at any
time, with or without notice, subject to the terms of the Executive Officer
Agreement, once executed. Nothing in this letter agreement or any other
employment materials you may receive is intended, nor should any of it be
construed or implied, to create an employment contract between you and Radian.
Radian retains the right to amend or terminate its compensation programs and
benefit plans at any time. All compensation described in this letter agreement
is subject to applicable tax withholding.


Two copies of this letter are enclosed. If you agree to its terms, please keep
one copy for your files, and sign, date and return the other copy to me.


We are pleased with your decision to accept this position and we believe this
opportunity will result in a mutually beneficial and rewarding relationship.
Please contact me at 215-231-1437 with any questions.




Radian Group Inc.




By _/s/ Anita Scott____________________
Anita Scott, SVP, Head of Human Resources


cc: S. A. Ibrahim






I agree to the terms of this letter agreement, including the Appendices attached
hereto.




_/s/ Derek Brummer _______        April 18, 2013______________
Derek Brummer                     Date








--------------------------------------------------------------------------------



[logo.jpg]

APPENDIX A


PRIOR POSITION COMPENSATION AGREEMENT


This PRIOR POSITION COMPENSATION AGREEMENT (“Agreement”) is dated as of April
__, 2013, between Radian Group Inc. (“Radian”), Radian Asset Assurance Inc.
(“RAA”) and Derek Brummer (the “Employee”).


WHEREAS, Radian and the Employee have entered into a letter agreement dated
April __, 2013 (the “Letter Agreement”), pursuant to which the Employee will be
transferred and promoted to the position of EVP, Chief Risk Officer, of Radian.


WHEREAS, pursuant to the Letter Agreement, the Incentive, Retention and
Severance Agreement dated as of September 14, 2012 (the “2012 Agreement”)
between RAA and the Employee shall terminate as of the date of the Employee’s
execution of the Letter Agreement. The provisions of this Agreement shall apply
to the 2013 STI Match that was credited under the 2012 Agreement, and Section 8
below applies to Retention Awards credited under the December 7, 2009 Prior
Retention Agreement (as defined below). Except where indicated otherwise,
defined terms shall have the meanings set forth in Section 2 below.


NOW, THEREFORE, in consideration of the promotion and payments described in the
Letter Agreement, the parties agree as follows:
1.STI Match. As of January 1, 2013, the Employee received an STI Match, which
has been credited to a Book Account for the Employee and will vest and be paid
as described below.
(a)STI Match. As of January 1, 2013, the Company credited to the Employee’s Book
Account a matching award with respect to the 2013 short term incentive of
$385,000 (“STI Match”).
(b)Vesting; Forfeiture. The Employee shall vest in the STI Match on December 31,
2015, if the Employee continues to be employed by Radian or an Affiliate through
December 31, 2015. Except as provided in this Agreement, if the Employee’s
employment with Radian and its Affiliates terminates for any reason, any
unvested STI Match will be forfeited and will not be paid to the Employee.
(c)Payment of Vested STI Match. If and when the STI Match vests, Radian shall
pay the vested STI Match in a lump sum payment within 45 days after the date on
which the STI Match vests, except as provided in subsections (f) and (g) below.
(d)Death or Disability. If the Employee dies or incurs a Disability while
employed by Radian or an Affiliate, and in the event of Disability the Employee
executes and does not revoke a Release, the Employee shall vest in any
outstanding unvested STI Match credited to his Book Account as follows:
(i)If the STI Match was credited to the Employee’s Book Account within 12 months
before the date of the Employee’s death or Disability, the Employee shall vest
in a pro rata portion of the STI Match on the Employee’s death or Disability
based upon a fraction, the numerator of which is the number of full and partial
calendar months since the STI Match was credited to the Book Account and the
denominator of which is 12.
(ii)If the STI Match was credited to the Employee’s Book Account more than 12
months before the date of the Employee’s death or Disability, the Employee shall
vest in 100% of the STI Match on the Employee’s death or Disability.
(e)Involuntary Termination. If the Employee’s employment with Radian and its
Affiliates is terminated by Radian and its Affiliates without Cause, or by the
Employee for Good Reason, and the Employee executes and does not revoke a
Release, the Employee shall vest in any outstanding unvested STI Match credited
to his Book Account as follows:
(i)If the STI Match was credited to the Employee’s Book Account within 12 months
before the Employee’s termination date, the Employee shall vest in a pro rata
portion of the STI Match on the termination date, based upon a fraction, the
numerator of which is the number of full and partial calendar months since the
STI Match was credited to the Book Account and the denominator of which is 12.
(ii)If the STI Match was credited to the Employee’s Book Account more than 12
months before the termination date, the Employee shall vest in 100% of the STI
Match on the Employee’s termination date.




--------------------------------------------------------------------------------



[logo.jpg]

(f)Release. In the event of payment of the vested STI Match under subsection (d)
on account of the Employee’s Disability or subsection (e), the vested STI Match
shall be paid on the 45th day following the Employee’s termination date or
Disability date, as applicable, subject to the Employee executing and not
revoking a Release.
(g)Cause. Notwithstanding the foregoing, the STI Match (vested or unvested)
shall be forfeited and not paid if the Employee’s employment terminates for
Cause.
(h)Book Account. A book account (“Book Account”) has been recorded on the books
of Radian in the name of the Employee, which reflects the value of the STI Match
credited to the Employee under the 2012 Agreement. This Book Account shall be
maintained for bookkeeping purposes only. No cash amounts shall actually be
deposited into the Book Account. No interest shall be credited on amounts
credited to the Book Account.
2.Definitions. For purposes of this Agreement:
(a)“Affiliates” shall mean Radian and any successor to Radian, as well as
entities owned by Radian or controlled by, controlling or under common control
with Radian and their successors.
(b) “Cause” shall mean any of the following conduct by the Employee, as
determined by the Chief Executive Officer of Radian: (1) habitual insobriety;
(2) substance abuse; (3) conviction of a felony or a crime involving moral
turpitude; (4)  misappropriation of funds with respect to Radian or its
Affiliates; (5) material violation of Radian’s Code of Conduct or employment
policies, as in effect from time to time; (6) breach of any covenant in this
Agreement or any other confidentiality or nonsolicitation covenant with Radian
or an Affiliate; or (7)  negligence, misconduct or other failure to perform the
Employee’s duties with Radian and its Affiliates, after receiving written
notice, in accordance with the corrective action policy, from Radian or an
Affiliate of the deficiencies on which such determination under this clause (7)
is based.
(c)“Disability” shall mean a physical or mental impairment of sufficient
severity that the Employee is both eligible for and in receipt of benefits under
the applicable long-term disability program maintained by Radian or Affiliate,
and that qualifies as a Disability under Section 409A of the Internal Revenue
Code.
(d)“Good Reason” shall mean
(i)a material reduction in the Employee’s base salary, which, for purposes of
this Agreement, means a reduction in base salary of 10% or more,
(ii)a material change in the geographic location at which the Employee is
required to perform his duties (which shall mean a permanent relocation of the
Employee’s position that results in an increase in the Employee’s normal daily
commuting distance from his residence by more than 100 miles), or
(iii)any other action or inaction that constitutes a material breach by Radian
of this Agreement, including any failure of Radian to obtain an agreement from
any successor of Radian to perform this Agreement (as described in Section 7
below).
In order to terminate employment for Good Reason, the Employee must provide a
written notice of termination with respect to termination for Good Reason to the
Employee’s employer within 90 days after the event constituting Good Reason has
occurred. The Employee’s employer shall have a period of 30 days in which it may
correct the act, or the failure to act, that gave rise to the Good Reason event
as set forth in the Employee’s notice of termination. If the Employee’s employer
does not correct the act, or the failure to act, the Employee must terminate
employment for Good Reason within 30 days after the end of the cure period
described above, in order for the termination to be considered a Good Reason
termination.
3.Release. Notwithstanding the foregoing, any payment of the STI Match after the
Employee's termination of employment (other than on account of death) shall be
conditioned on the Employee executing and not revoking a written release (the
“Release”) upon such termination. The Release will be in a form provided by
Radian and will release all claims against Radian, its Affiliates and all
related parties with respect to all matters arising out of Employee's employment
by Radian and its Affiliates, or the termination thereof (other than claims
based upon any entitlements under the terms of this Agreement or under any plans
or programs of Radian and its Affiliates under which Employee has accrued a
benefit).




--------------------------------------------------------------------------------



[logo.jpg]

4.Tax Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and Radian shall withhold from any payments under
this Agreement all federal, state and local taxes as Radian is required to
withhold pursuant to any law or governmental rule or regulation. The Employee
shall bear all expense of, and be solely responsible for, all federal, state and
local taxes due with respect to any payment received under this Agreement.
5.No Assignment; Unsecured Creditor. None of the rights or benefits under this
Agreement shall be subject to the claims of any of the Employee's creditors, and
the Employee shall not have the right to alienate, anticipate, pledge, encumber
or assign any of the rights or benefits under this Agreement. Nothing in this
Agreement shall be construed as giving the Employee any claim against any
specific assets of Radian. Radian shall not be required to establish a separate
fund or to segregate any of its assets in order to provide for the satisfaction
of its obligations under this Agreement. The Employee's rights under this
Agreement shall be limited to those of an unsecured general creditor of Radian.
6.Administration. The Committee will have full power and sole discretionary
authority to administer and interpret this Agreement and to make all
determinations hereunder. All decisions and determinations by the Committee will
be final, conclusive and binding on Radian, its Affiliates, the Employee and any
other persons having or claiming an interest hereunder. By executing this
Agreement, the Employee acknowledges and agrees that all decisions and
determinations of the Compensation and Human Resources Committee of the Board of
Directors of Radian (the “Committee”) will be final and binding on the Employee
and any other person having or claiming an interest under this Agreement.
7. Successors. This Agreement will be binding on the Employee's heirs, executors
and administrators, and on the successors and assigns of Radian. In the event of
the Employee’s death, any amounts payable under this Agreement shall be paid to
the personal representative of the Employee’s estate. Radian shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of Radian, within 15 days of such succession, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent as
Radian would be required to perform if no such succession had taken place.
8.Prior Retention Agreement. The Employee’s Incentive, Retention and Severance
Agreement dated December 7, 2009 with RAA (the “Prior Retention Agreement”)
terminated on the effective date of the 2012 Agreement; provided that the vested
Retention Awards (as defined in the Prior Retention Agreement) previously
credited to the Employee’s Book Account shall be payable according to, and
subject to the requirements of, Section 2 of the Prior Retention Agreement.
9. Applicable Laws.
(a)Section 409A. This Agreement is intended to comply with section 409A of the
Internal Revenue Code or an exemption, and shall in all respects be administered
in accordance with section 409A or an applicable exemption. The term
“termination of employment” used herein means a “separation from service” under
section 409A. For purposes of section 409A, each payment under this Agreement
shall be treated as a separate payment for purposes of section 409A. In no event
may the Employee, directly or indirectly, designate the calendar year of a
payment. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A.
Notwithstanding anything in this Agreement to the contrary, if the Employee is a
“specified employee” of a publicly traded corporation under section 409A and if
payment of any amount under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to section 409A,
payment of such amount shall be delayed as required by section 409A, and the
accumulated postponed amount shall be paid in a lump sum payment within ten days
after the end of the six-month period (or within 60 days after death, if
earlier).




--------------------------------------------------------------------------------



[logo.jpg]

(b)Applicable Law. This Agreement shall be construed, administered and governed
in all respects under and by the applicable laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation to the substantive law of another
jurisdiction. In addition, this Agreement shall be subject to any required
approvals by any governmental or regulatory agencies. This Agreement shall also
be subject to any applicable clawback or recoupment policies, share trading
policies and other policies that may be implemented by the Board of Directors of
Radian (the “Board”) from time to time. Notwithstanding anything in this
Agreement to the contrary, this Agreement and all amounts payable hereunder
shall be subject to all applicable laws, including any laws, regulations,
restrictions or governmental guidance that becomes applicable in the event of
Radian’s participation in any governmental programs, and the Committee reserves
the right to modify this Agreement and any amounts payable hereunder as
necessary to conform to any restrictions imposed by any such laws, regulations,
restrictions or governmental guidance or to conform to any applicable clawback
or recoupment policies, and other policies that may be implemented by the Board
from time to time. As a condition of accepting this Agreement, the Employee
agrees to any such modifications that may be imposed by the Committee pursuant
to this Section 9(b), and agrees to sign such waivers or acknowledgments as the
Committee may deem necessary or appropriate with respect to such modifications.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


RADIAN GROUP INC.




By __/s/ Anita Scott________________




RADIAN ASSET ASSURANCE INC.




By ____________________________




__/s/ Derek Brummer______________
DEREK BRUMMER




--------------------------------------------------------------------------------



[logo.jpg]

APPENDIX B


EXECUTIVE OFFICER AGREEMENT
(separate agreement)




--------------------------------------------------------------------------------



[logo.jpg]

APPENDIX C


RELOCATION ASSISTANCE




Relocation Terms - Derek Brummer


Your new position will be based in Philadelphia. In order to assist with your
relocation to the Philadelphia area, the company agrees to reimburse to you the
expenses outlined below.


Relocation assistance program will be provided to help you and your family
transition to the Philadelphia area as soon as possible. Radian has arranged for
Employee Transfer Corporation (ETC) to administrate all aspects of its
relocation policy, with the exceptions of your travel, hotel arrangements and
car rentals.


Temporary Living


•
Before you lease or purchase a primary residence in Philadelphia area, ETC will
assist you by making temporary lodging arrangements. Radian will pay for up to 6
months of temporary housing, up to a monthly maximum of $5,000 with
reimbursement of reasonable commuting expenses between Katonah and Philadelphia
on the weekends.



Home Buying Trips


•
Two house hunting trips for you and your spouse to Philadelphia to identify
housing alternatives.



Housing Purchase in Philadelphia


•
As part of your relocation benefits with Radian, your ETC Global Service Manager
will provide you with the guidance and service you need to quickly integrate
with your new community, make sound buying decisions, and establish a residence.
At your request, your ETC Global Service Manager will direct your realtor to
recommend qualified companies to handle your home inspection, pest and radon
inspections. Radian will reimburse you for this expense.

•
The packing, transportation and unpacking of your household items to
Philadelphia.

•
Storage of your household goods up to 6 months after sale of Katonah home before
the closing of your purchase of a principal residence in the Philadelphia area
which will be paid in monthly installments.

•
For current homeowners, customary home purchase costs will be reimbursed. These
costs include:

◦
Recording fees

◦
Document/closing costs

◦
Surveys

◦
Appraisal Fee

◦
Title Insurance

◦
Notary Fees

◦
No points or pre-paids are reimbursed



Home Sale in Katonah


•
ETC will help you with the Realtor selection if you desire, help you be a
well-informed seller and will be available to you throughout the process.





--------------------------------------------------------------------------------



[logo.jpg]

•
Any and all normal and typical closing costs will be reimbursed to you after
closing. The typical closing costs that are considered reimbursable can include:

◦
Realtor’s Commission up to 6%

◦
Recording Fees

◦
Transfer Tax

◦
Document/Closing Fees

◦
Surveys

◦
Notary Fees

No Reimbursements will be made for any seller concessions, mortgage balances or
pro-rated amounts for taxes, interest, etc.


All such expenses must be reasonable and reimbursement is subject to your timely
submission of proper documentation according to Radian’s expense reimbursement
policy. All of the forgoing payments and reimbursements are subject to
applicable tax withholding. Radian shall have no obligation to pay or reimburse
to you any of the amounts specified above if you voluntarily terminate
employment with Radian or are terminated for Cause prior to the time payment is
due to you. The term “Cause” shall have the meaning given that term in the
Executive Officer Agreement.


Radian’s decision to provide you with the relocation package discussed above is
based upon our expectation that you will provide meaningful service to the
company. Accordingly, if you voluntarily elect to terminate employment or you
are terminated for Cause, in each case within 24 months of your Transfer Date,
you agree to reimburse Radian for all relocation expenses reimbursed to you or
paid directly to another party on your behalf.




